Exhibit 10.1

RETIREMENT AND CONSULTING AGREEMENT

The parties to this Retirement and Consulting Agreement (the “Agreement”) are
Union Electric Steel Corporation (the “Company”) and Robert G. Carothers (the
“Executive”). This Agreement is entered into and will become effective as of
May 1, 2016 (the “Effective Date”).

The Executive has announced his decision to retire from the Company as Chairman
and Chief Executive Officer and Chairman, President and Chief Executive Officer
of the Forged and Cast Engineered Products Group effective April 30, 2016 (the
“Retirement Date”). Following the Retirement Date, the Company wishes to retain
the Executive for the purpose of providing, and the Executive has agreed to
provide, certain consulting services. This Agreement is intended to set forth
the terms applicable to the Executive’s retirement from the Company and the
consulting arrangement following the Retirement Date.

NOW, THEREFORE, the parties, intending to be legally bound, agree as follows:

1. Resignation and Retirement. Effective on the Retirement Date, the Executive
will resign from all positions with the Company and any subsidiaries of the
Company then held by him, except for his position as a director of each of
Gongchang Roll Co., Ltd and Union Electric Steel MG Roll Co., Ltd (a/k/a
“Masteel Gongchang Roll Company”)) and the Executive’s employment with the
Company will terminate due to his retirement.

2. Consulting Services.

(a) General. Beginning on May 1, 2016 and ending on May 31, 2017 (such period,
subject to the extension and early termination provisions of Section 2(d) below,
the “Consulting Period”), the Executive agrees to cooperate with the Company in
the transition of management of the Company following Executive’s retirement and
to provide such consulting services to the Company (the “Consulting Services”)
as may be requested by the President of the Company or the Chief Executive
Officer of Ampco-Pittsburgh Corporation and be agreed to by the Executive, which
agreement may not be unreasonably withheld by Executive. The Executive agrees to
provide up to five (5) days of Consulting Services to the Company per month
during the Consulting Period with the exception of the entire months of February
and March, 2017.

(b) Independent Contractor Status and Performance of Consulting Services.
Nothing contained in this Agreement will be deemed to create an employment
relationship between the Company and the Executive during the Consulting Period.
In providing the Consulting Services, the Executive agrees and acknowledges that
he is an independent contractor and will not have authority to bind the Company
with respect to any matter. In rendering Consulting Services under this
Agreement, the Executive will be free to arrange his own time, pursuits and work
schedule and to determine the specific manner in which such services will be
performed, without being required to observe any routine or requirement as to
working hours.

(c) Non-exclusivity; Non-Competition. The Company agrees and acknowledges that
Executive may offer consulting services to other persons (but not to any
competitor of the Company or Ampco-Pittsburgh Corporation) during the Consulting
Period, subject to the confidentiality and proprietary rights provisions of this
Agreement. Notwithstanding the foregoing, the Executive agrees not to engage in,
or carry on, directly or through any



--------------------------------------------------------------------------------

representative or affiliate, either for itself or as a member of a partnership
or as a stockholder, investor, officer or director of a corporation or as an
employee, agent, associate, adviser or consultant to or of any person,
partnership, corporation or other entity, any business that is competitive with
a business that the Company or any other subsidiary of Ampco-Pittsburgh
Corporation is engaged in as of the Retirement Date; provided that nothing in
this provision shall restrict the Executive from the Executive’s passive
ownership of up to 2% of a publicly traded stock in one or more public companies
engaged in a competing business. For the avoidance of doubt, any breach of this
clause shall constitute a material breach of this Agreement.

(d) Extension or Early Termination of Consulting Period. This Agreement and the
applicable Consulting Period may be extended beyond the term described in
Section 2(a) by mutual agreement of the parties. Notwithstanding any provisions
to the contrary in this Agreement, this Agreement may be terminated prior to
May 31, 2017 and the Consulting Period will be deemed to have expired upon any
of the following:

(i) the mutual written agreement of the parties providing for such termination;

(ii) upon written notice of such termination from either party to the other
party, provided such notice is provided to the other party at least thirty
(30) days prior to the effective date of the termination;

(iii) immediately upon notice by the Company to the Executive of the Executive’s
breach of any covenant set forth in Sections 2(c), 8, and 9 of this Agreement;

(iv) upon the death of the Executive; and

(v) in the event of a material breach by the Executive of this Agreement, which
remains uncured within 15 days after the Company provides written notice to the
Executive of such breach.

3. Payments and Benefits.

(a) In Connection With Executive’s Retirement. Upon the Executive’s retirement
and termination from employment with the Company, the Executive will be entitled
to payment of all accrued, but unpaid, salary, bonus, vacation or paid time-off
and business expenses (to the extent properly accounted for) as of the
Retirement Date. In addition, the Executive will be entitled to all accrued and
vested retirement benefits under any qualified or nonqualified plans or
arrangements sponsored by the Company in accordance with the terms and
provisions of such plans or arrangements; provided, the Executive will not
accrue additional service or benefits under such plans during the Consulting
Period. Following the expiration of the Consulting Period, the Executive will be
covered by the Company’s retiree life insurance coverage in accordance with the
terms of that arrangement.

(b) Bonus for 2016. The Executive will be eligible to receive a pro rata portion
(4/12) of any short-term incentive award awarded under the Company’s short-term
incentive program for the 2016 fiscal year, based on achievement of the
applicable performance goals for the year. The pro rata award, if any, will be
paid at the same time when short-term incentive awards are paid to other
eligible employees of the Company. Except as described in this Section 3(b), the
Executive will not be entitled to any bonus or incentive compensation during the
Consulting Period.

 

- 2 -



--------------------------------------------------------------------------------

(c) Automobile. The Executive will have the right to purchase the leased Company
car, , at a price equal to the lesser of its then book value or market value on
the date the right is accepted. This right will expire on May 31, 2017 and the
Executive may continue to use the vehicle until that time.

(d) In Connection With Consulting Services. In consideration for the Consulting
Services to be provided by the Executive under this Agreement, the Company
agrees to pay or provide the Executive the following compensation or benefits
during the Consulting Period:

(i) The amount of Two Hundred Fifty ($250) dollars per hour worked
(collectively, the “Payments”) including travel hours (time in air or on road to
get to destination) associated with out of town assignments;

(ii) The Company will arrange to provide the Executive at the Company’s expense
with the same travel accident insurance coverage applicable to Executive
immediately prior to the Retirement Date;

(iii) The Company will provide or reimburse the Executive for the cost of home
computer, printer, cellular phone, iPad and secretarial support services;

(iv) The Company will reimburse the Executive for all out-of-pocket expenses
reasonably and necessarily incurred in the performance of the Consulting
Services in accordance with the travel and business expense reimbursement
policies of the Company in effect from time to time. In the event of travel
required outside of North America, Business Class Airline Service is allowed;

(v) All stock option, restricted stock units (“RSUs”) or performance share unit
(“PSUs”) awards granted to the Executive and outstanding on the Retirement Date
will, notwithstanding the terms of such awards, continue to vest during the
Consulting Period as if the Executive had continued to be employed with the
Company through the end of the Consulting Period, and to the extent the award is
not vested as of the end of the Consulting Period, the terms regarding vesting
and forfeiture of the award under the applicable award agreement will be applied
at that time; in addition, to the extent vested, outstanding options will be
exercisable by the Executive during the Consulting Period, and any
post-employment exercise provisions will be applied at the end of the Consulting
Period, but in no event may such options be exercised beyond the applicable
expiration date or term of the option; and

(vi) The Executive will continue to be eligible to receive RSUs and PSUs or
other equity awards during the Consulting Period, but such grants, if any, will
be in the sole discretion of the Compensation Committee of the Board.

(e) Compliance with Section 409A. The parties to this Agreement intend that the
Agreement complies with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), or an applicable exemption thereto, including, where
applicable, the short-term deferral

 

- 3 -



--------------------------------------------------------------------------------

exception, and this Agreement will be interpreted in a manner consistent with
that intention. For purposes of Section 409A of the Code, each payment made
under this Agreement will be designated as a “separate payment” within the
meaning of the Section 409A of the Code. Notwithstanding anything to the
contrary herein, except to the extent any expense, reimbursement or in-kind
benefit provided pursuant to this Agreement does not constitute a “deferral of
compensation” within the meaning of Section 409A of the Code: (a) the amount of
expenses eligible for reimbursement or in-kind benefits provided to the
Consultant during any calendar year will not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided to the Consultant in any
other calendar year, (b) the reimbursements for expenses for which the
Consultant is entitled to be reimbursed will be made on or before the last day
of the calendar year following the calendar year in which the applicable expense
is incurred, and (c) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit.

4. Reasonable Efforts. The Executive will use reasonable efforts to perform the
Consulting Services in a prompt, competent and diligent manner consistent with
the Company’s standards.

5. Proprietary Rights. The Executive agrees that all information, discoveries,
inventions, improvements, strategies or overall business plan concepts arising
from or in connection with the Consulting Services under this Agreement will be
the sole property of the Company and the Executive will cooperate with the
Company’s reasonable requests for the transfer of any such rights or interests
from the Executive to the Company.

6. Taxes. The Executive acknowledges that he will be solely responsible for and
the Company will have no liability with respect to any taxes (including
penalties and interest) imposed by any Federal, state or local government on the
Payments or any other benefits payable to or provided on behalf of the Executive
for the Consulting Services under Section 3(d) of this Agreement.

7. Insurance and Indemnification. The Company agrees to insure and to indemnify
and hold harmless the Executive from any and all claims and causes of action
arising out of the performance of the Consulting Services to the same extent
that it insures and indemnifies its officers and directors.

8. Non-Disparagement.

 

  (a) At all times hereafter, Executive will not disparage or criticize, orally
or in writing, the business, products, policies, decisions, directors, officers
or employees of the Company or any of its operating divisions, subsidiaries or
affiliates to any person.

 

  (b)

At all times hereafter, the Company and its officers, directors, employees and
agents will not disparage or criticize, orally or in writing, Executive;
provided that the foregoing shall not be construed to prevent either party from
testifying truthfully before any court, tribunal or other legal proceeding. The
Executive understands that the Company’s non-disparagement obligations under
this section extend only to the Company’s and Ampco-Pittsburgh Corporation’s
Board of

 

- 4 -



--------------------------------------------------------------------------------

  Directors and officers that report directly to the CEO of Ampco-Pittsburgh
Corporation and only for so long as each individual is an employee or director
of the Company.

9. Confidentiality; Non-Solicitation; Return of Company Property.

(a) Confidentiality. During the course of providing the Consulting Services, the
Executive may obtain information that is considered to be confidential and
proprietary information of the Company. The Executive agrees to maintain as
confidential all confidential information received or obtained as a result of
the services provided. At no time shall such confidential information be
disclosed to any third party without the prior written consent of the Company.
Notwithstanding the foregoing, the Executive will have no obligation under this
Agreement to keep confidential any confidential information to the extent that a
disclosure of it is required by law or is consented to by the Company.

(b) Non-Solicitation. During the Consulting Period, the Executive will not,
directly or indirectly recruit, solicit or induce, or attempt to induce, any
employee, consultant or vendor of the Company or its affiliates to terminate
employment or any other relationship with the Company or its applicable
affiliate.

(c) The Executive agrees, upon one or more requests from the Company, to deliver
to it all documents and materials, of whatever nature, relating to the Company,
its products and/or its services, including reports, files, memoranda, records,
software, credit cards, door and file keys, computers, computer access codes,
disks and instructional manuals and other physical or personal property which
the Executive received, prepared or helped prepare in connection with the
Executive’s employment with the Company. The Executive further agrees that he
will not keep any copies or excerpts of any of the above items, other than
personal items of continuing utility to the Executive.

10. Executive’s Understanding. The Executive acknowledges by signing this
Agreement that the Executive has read and understands this document, that the
Executive has conferred with or had opportunity to confer with the Executive’s
attorney regarding the terms and meaning of this Agreement, that the Executive
has had sufficient time to consider the terms provided for in this Agreement,
that no representations or inducements have been made to the Executive except as
set forth in this Agreement, and that the Executive has entered into this
Agreement knowingly and voluntarily.

11. Miscellaneous.

(a) Entire Agreement. This Agreement represents the entire and only
understanding between the parties on the subject matter hereof and supersedes
any other agreements or understandings between them on such subject matter.

(b) Binding Effect, Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the heirs, executors, administrators, successors and
assigns of the respective parties. Without the express written consent of the
other party, neither the Company nor the Executive may assign any duties or
right or interest hereunder or right to receive any

 

- 5 -



--------------------------------------------------------------------------------

money hereunder and any such assignment shall be void; provided, however, that
without the Executive‘s consent the Company may assign its rights and
obligations hereunder in their entirety to any successor to all or substantially
all of its business, whether effected by merger or otherwise.

(c) Severability and Amendment. In the event any provision of this Agreement
shall be determined in any circumstances to be invalid or unenforceable, such
determination shall not affect or impair any other provision of this Agreement
or the enforcement of such provision in other appropriate circumstances. This
Agreement may be modified only by an instrument in writing executed by the
parties hereto.

(d) Interpretative Matters; Counterparts. The headings of sections of this
Agreement are for convenience of reference only and shall not affect its meaning
or construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction will be applied against any party. This Agreement may be
executed in multiple counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. In
making proof of this Agreement it shall not be necessary to produce or account
for more than one such counterpart.

(e) Governing Law and Conflicts. This Agreement is to be governed and construed
according to the internal substantive laws of the Commonwealth of Pennsylvania,
without regard to the principles of the conflicts of laws thereof.

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Agreement as of the date first written above.

 

UNION ELECTRIC STEEL CORPORATION

/s/ Rose Hoover

Rose Hoover, Vice President EXECUTIVE

/s/ Robert G. Carothers

Robert G. Carothers

 

- 7 -